Citation Nr: 1612447	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-16 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963 with additional service in the Reserves.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In May 2014, the Veteran testified at a Board hearing before the undersigned
Veterans Law Judge.  A transcript of that hearing is of record.  

The case was previously before the Board in April 2015, when the claim for service connection for hearing loss was reopened and remanded for examination of the veteran and medical opinions.  The requested development has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran experienced noise exposure during service aboard naval vessels during active duty and reserve service.  

2.  The Veteran has experienced symptoms of hearing loss continually since service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, sensorineural hearing loss may be presumed to have been incurred during active military service if they are manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In addition, if there is continuity of symptomatology since service for a disease listed in 3.309 as chronic, then service connection is warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b) (2015).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A Veteran is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2014).  Pursuant to 38 U.S.C.A. § 101(24), " 'active military, naval, or air service' includes active duty, any period of active duty for training [ADT] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training [IDT] during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggrivated while performing active duty for training, or for injury incurred during inactive duty training.  

The Veteran served primarily in the Naval Reserve.  Reserve records reveal that the Veteran was in the reserves at least in May 1960 and that he was activated for a period of active duty from November 1961 to November 1963.  Reserve records also reveal that he was discharged from his reserve service as a seaman in January 1965.  During his period of active duty in 1961 to 1963 he served aboard the USS ANTARES (AKS 33).  Also, reserve records reveal that during his reserve service prior to 1965 he served aboard various other ships including the USS HUNT (DD 674).  Another Naval Reserve discharge document reveals that he was discharged from a later period of reserve service as a fireman, an engineering rating, in April 1979.  

Service treatment records are not numerous or complete, but contain examination reports from his later period of reserve service dated September 1976 and August 1977.  Both reports indicate that the Veteran's ear and ear drums were normal on clinical evaluation.  Both examination reports reveal that the Veteran had normal hearing by whispered and/or spoken voice testing.  On the accompanying reports of medical history, the Veteran did not indicate having any hearing loss.  

In July 1993 a VA examination of the Veteran was conducted.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
40
65
LEFT
15
20
15
25
55

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  These test results reveal that the Veteran has a current hearing loss disability as defined at 38 C.F.R. § 3.385.  More recent VA Compensation and Pension examination reports and treatment records confirm that the Veteran continues to have a current hearing loss disability.  The diagnosis on the general medical portion of the examination report indicated a diagnosis of possible high frequency hearing loss due to noise exposure while in service.  

Again, more recent VA Compensation and Pension examinations continue to confirm the presence of a current hearing loss disability.  A March 2012 VA examination report indicated a negative opinion stating that the Veteran's current hearing loss was not as least as likely as not related to service.  The rational of this opinion is based in large part on the findings of normal hearing in the 1976 and 1977 reserve medical examination reports.  However, those findings were based upon voice testing which fails to provide a clear indication of the presence or absence of hearing loss.

The more recent VA opinion in June 2014 was also negative, but relied heavily upon the assertion that the Veteran was  storekeeper during service and that VA Fast Letter 10-35 listed this specialty as having a low probability of significant noise exposure.  While the Veteran was in this specialty up to his reserve discharge in 1965, his later reserve service was in an engineering rating as a fireman and boiler technician which have high incidence of machinery noise exposure aboard ships.  

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The record clearly establishes that Veteran has a current hearing loss disability.  There is ample evidence that the Veteran served aboard ships during active duty and during periods of ADT and IDT during reserve service and that he experienced acoustic trauma in the form of Naval machinery and weapons noise exposure during such service.  Such trauma would constitute an injury with respect to his periods of reserve service.  His assertions are credible and consistent with the nature of his service as documented by the available service department records.  While service treatment records show normal hearing results during service, these findings are based upon unreliable voice testing.  He maintains that he has symptoms of decreased hearing since his noise exposure during service and his assertions are credible.  The negative medical opinions of record are based upon inaccurate factual premises.  

The Veteran is competent to report symptoms of hearing loss continually since service.  His reports are credible.  Based on continuity of symptomatology, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hearing loss is related to noise exposure during a period of service.  As such, service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
ROBERT C SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


